     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 1 of 11




 1   WO                                                                                     KAB

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Dewayne Outley, Jr.,                    No. CV 21-00084-PHX-JAT (JFM)
10                           Plaintiff,
11    v.                                              ORDER
12
      David Shinn, et al.,
13
                             Defendants.
14
15          Plaintiff Michael Dewayne Outley, Jr., who is currently confined in the Red Rock
16   Correctional Center (RRCC), filed a pro se civil rights Complaint pursuant to 42 U.S.C.
17   § 1983. (Doc. 1.) Before the Court is Plaintiff’s Motion for Preliminary Injunction
18   (Doc. 4).
19   I.     Background
20          On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
21   a First Amendment claim against Defendants Shinn, the Director of the Arizona
22   Department of Corrections (ADC), and Stolc, the Warden of RRCC, solely in their official
23   capacities based on the ADC’s telephone policy, which is implemented at RRCC. (Doc.
24   6.) The Court dismissed the remaining claims and Defendants. (Id.)
25   II.    Motion for Preliminary Injunction
26          In his Motion, Plaintiff asserts that his rights to “freedom of expression” and
27   “intimate association” are burdened due to RRCC’s telephone policy requiring Plaintiff to
28   get pre-approval prior to placing phone calls and only allowing Plaintiff to place two phone
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 2 of 11




 1   calls per day. (Doc. 4.) Plaintiff asserts that he does not possess addresses of his friends
 2   and family and will not be able to comply with RRCC’s policies, which “essentially bar[s]”
 3   him from placing calls. (Id. at 2.) Plaintiff asserts that he should be permitted to place
 4   “unlimited phone calls” and that RRCC will suffer “no type of safety or monetary
 5   hardships” if he is permitted to do so. (Id. at 4.)
 6           As relief, Plaintiff seeks an order: (1) preventing RRCC from requiring prior
 7   approval for Plaintiff to place calls; (2) preventing RRCC from limiting Plaintiff to two
 8   calls per day; and (3) preventing RRCC from limiting Plaintiff to receiving “secure
 9   packages” from parties on a pre-approved list.
10           In response, Defendants assert that the telephone policy does not violate Plaintiff’s
11   First Amendment rights because there are legitimate governmental interests for the policy
12   and Plaintiff has alternative means of exercising his First Amendment rights.
13           A.     The Policy and Asserted Interests in the Policy
14           Defendants support their Response with the following facts. Red Rock Correctional
15   Center (RRCC) is owned and operated by CoreCivic.             At all times relevant to the
16   Complaint, RRCC incarcerated ADC prisoners pursuant to a correctional services
17   agreement between ADC and CoreCivic. (Doc. 13-1 at 2 ¶ 3.) RRCC is a medium-custody
18   facility that houses approximately 1950 prisoners. (Id. at 3 ¶ 9.) Prisoners are afforded
19   privileges consistent with their custody level classification and phase. (Id. ¶ 10.) A
20   prisoner’s custody level classification is based on their security risk. (Id. ¶ 11.) The
21   process for determining a prisoner’s custody level classification considers their behavior
22   and other objective factors that are available and relevant, such as the risk the prisoner
23   presents to the public, staff, and other prisoners. (Id.)
24           Prisoners classified as medium custody are those who represent a moderate risk to
25   the public and staff. (Id. ¶ 12.) These prisoners are not permitted to work outside the
26   secure perimeter of an institution and require controlled movement within the institution.
27   (Id.)
28           In addition to a prisoner’s custody level, prisoners are assigned phases through the



                                                  -2-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 3 of 11




 1   Earned Incentive Program (“EIP”). (Id. at 4 ¶ 13.) The EIP is a three-phase system of
 2   graduated, earned incentives and sanctions to assist prisoners in learning and sustaining a
 3   responsible, pro-social lifestyle and to incorporate ethics and values into their everyday
 4   lives. (Id.) The EIP also enhances the safety and security of the facility by providing
 5   incentives to prisoners based on their positive behavior. (Id.)
 6          The third phase of the EIP affords prisoners the most privileges, the second phase
 7   affords prisoners moderate privileges, and the first phase affords prisoners the fewest
 8   privileges. (Id. ¶ 14.) EIP programming includes: academic and career and technical
 9   education; substance abuse and sex offender education and treatment; and self-
10   improvement (e.g. cognitive restructuring and re-entry). (Id.) Prisoners receive EIP
11   incentives to participate in the program based on the prisoner’s EIP phase level. (Id. ¶ 16.)
12   These incentives include, but are not limited to: regular visitation, holiday visitation, and
13   food visitation; the allowable amounts for telephone calls; and the allowable property and
14   spending limitations for the store. (Id.)
15          A medium-custody prisoner at Phase II receives two 15-minute calls per day. (Id.
16   ¶ 17.) A medium-custody prisoner at Phase III receives five 15-minute calls per day. (Id.)
17   To receive the privilege of unlimited calls per day, a prisoner must be classified at the
18   minimum custody level and achieve Phase III of the EIP. (Id.)
19          Further, a medium-custody prisoner at Phase II may receive a Secure Package once
20   every other month. (Id. at 5 ¶ 18.) A Secure Package is one that is ordered directly from
21   an approved vendor and must comply with requirements for allowable and authorized
22   property. (Id.) To receive the privilege of receiving one Secure Package a month, a
23   prisoner must achieve Phase III of the EIP. (Id.)
24          Department Order (DO) 915 is the ADC policy for Prisoner Telephone Calls. (Id.
25   ¶ 19.) RRCC follows and enforces DO 915 among the prisoner population. (Id.) Pursuant
26   to DO 915, prisoners are afforded restricted access to telephones consistent with their
27   security classification, their EIP phase, and within the physical limits of the institution. (Id.
28   ¶ 20.) The frequency of telephone calls for each prisoner varies depending on their security



                                                   -3-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 4 of 11




 1   classification and phase in the EIP. (Id. ¶ 21.) Only approved individuals on a prisoner’s
 2   visitor list are authorized as recipients of prisoner telephone calls. (Id.)
 3          Telephone calls are limited to the same individuals (maximum of 20) approved for
 4   visitation. (Id. ¶ 23.) The visitor list is maintained in the prisoner’s visitation file. (Id. ¶
 5   24.) During processing, background checks on the individuals on the visitor list are
 6   conducted. (Id. ¶ 25.) The background checks include a review of the individual visitor’s
 7   criminal history and warrant checks. (Id.) Background checks take approximately 30 days
 8   to complete. (Id. ¶ 26.) A third-party vendor processes the background checks. (Id.)
 9          ADC asserts that the purpose of these background checks is to enhance the safety
10   and security of the facility and to protect the general public against potential crime that
11   might occur if there were no restrictions regarding the visitor list. (Id. at 6 ¶ 27.) Prior to
12   approval, the accuracy of telephone numbers, the individuals, and the stated relationship is
13   verified. (Id.)
14          Although DO 915 generally requires prisoners to schedule personal telephone calls
15   in advance using a sign-up request and based on the facility’s telephone call schedule, it
16   also gives the Wardens and Deputy Wardens the discretion to develop telephone schedules
17   that are conducive to the unit operational clock and the available telephones at their
18   institution. (Id. ¶ 29.) At RRCC, prisoners are not required to schedule use of the
19   telephones for personal telephone calls. (Id. ¶ 30.) RRCC houses 1950 prisoners on
20   average (with a max capacity of 2000), and has approximately 200 telephones on site. (Id.)
21   Of the 200 telephones, there are 6 telephones per dayroom. (Id.) Each dayroom houses a
22   maximum of 60 prisoners. (Id.)
23          When speaking to an approved individual on the telephone, the prisoner is permitted
24   to speak to other members within that household as well. (Id. ¶ 31.) For example, if a
25   prisoner’s parent is listed as approved and he/she has a conversation with their parent, they
26   may speak to other members within their parent’s household. (Id.)
27          In addition to the ability to communicate by telephone, prisoners may utilize
28   traditional mail and the facility’s tablet messaging system, which allows for email



                                                  -4-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 5 of 11




 1   communications with friends and family. (Id. ¶ 32.)
 2          Pursuant to the CARES Act, prisoners receive two free 15-minute calls per week.
 3   (Id. ¶ 33.) Plaintiff and all other prisoners permitted to use the telephone, may utilize their
 4   two free telephone calls per week by contacting an individual on their approved visitor/call
 5   list pursuant to the CARES Act. (Id. ¶ 36.)
 6          As of November 9, 2020, Plaintiff utilized his two free calls per week to call his
 7   father, who is on his approved visitor/call list. (Id. ¶ 37.) From November 9, 2020 to
 8   March 10, 2021, Plaintiff received 45 free calls. (Id. ¶ 38.)
 9          There is no limitation on the amount of mail a prisoner may receive regardless of
10   custody, provided that the incoming mail meets requirements, does not violate policy, and
11   the mail is not between the prisoner and individuals including, but not limited to, released
12   offenders currently under community supervision (excluding immediate family members),
13   minors that are not the prisoner’s natural or adopted child or minors that do not have
14   parents’ or guardians’ prior written approval, and current or former department/private
15   prison employees and/or current or former department volunteers (for a period of two
16   years). (Id. ¶ 39.)
17          Additionally, prisoners may communicate using the tablet messaging system
18   available on the tablet that each eligible prisoner receives. (Id. ¶ 40.) Tablets are
19   authorized for all ADC prisoners housed in the ADC or a contract facility, including
20   RRCC, excluding prisoners under watch status, who are assigned to reception centers, have
21   demonstrated destructive behavior involving a tablet or kiosk within the past 12 months,
22   are not compliant with the integrated housing program, or who are assigned to detention
23   units pending transfer to close custody management, restrictive housing, or enhanced
24   security. (Id. at 8 ¶ 41.) Tablets enable prisoners to access several applications, including
25   but not limited to: email application, which enables prisoners to send and receive photo
26   attachments and video gram messages; ecards, a digital version of a greeting card, utilized
27   for the exchange between friends and family and the prisoner; and video visitation. (Id. ¶
28   42.)



                                                  -5-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 6 of 11




 1           Prisoners can use the email and ecard applications to correspond with anyone. (Id.
 2   ¶ 43.) Individuals with whom prisoners correspond using these applications do not need
 3   to undergo a background check or any other approval. (Id.) Prisoners are also not limited
 4   by the number of individuals they can correspond with, so long as the individual registers
 5   as an active customer of the vendor contracted to provide the service. (Id.)
 6           Plaintiff was admitted to RRCC on October 13, 2020. (Id. ¶ 44.) Plaintiff is a
 7   medium-custody prisoner at Phase II of the EIP. (Id. at 9 ¶ 45.) Therefore, he receives
 8   privileges afforded to Phase II prisoners, including the opportunity to make two telephone
 9   calls per day and to receive one secure package every other month. (Id.) Secure packages
10   are packages sent from an approved vendor. (Id. ¶ 46.) Individuals on the prisoner’s
11   approved visitor/call list may send the prisoner secure packages from approved vendors.
12   (Id.) Secure packages may not be sent from a non-approved vendor. (Id.)
13           Approved vendors are vendors that are specifically contracted with the facility for
14   the ordering, processing, and sending of packages ordered by prisoners or their friends and
15   family. (Id. ¶ 47.)
16           To receive the maximum of five telephone calls per day, Plaintiff must achieve
17   Phase III of the EIP. (Id. ¶ 48.) Phase III will grant him the privilege of five 15-minute
18   calls per day. (Id.) To receive one secure package per month, Plaintiff must achieve Phase
19   III of the EIP. (Id. ¶ 49.) Plaintiff has not yet completed the programs for graduation to
20   Phase III, and is not participating in the programs. (Id. ¶ 50.) Although Plaintiff has not
21   received secure packages since arriving at RRCC, the privilege is available to him. (Id. ¶
22   51.) Further, his custody and EIP phase do not prevent him from communicating by
23   telephone with individuals on his approved visitor list, or from using either traditional mail
24   or the prisoner messaging system to correspond with anyone not on his approved visitor
25   list. (Id.)
26           Additionally, since arriving at RRCC on October 13, 2020, Plaintiff has not
27   requested more than two individuals be added to his visitor/call list. (Id. at 10 ¶ 52.) The
28   two individuals that Plaintiff requested be added to his visitor/call list have been approved.



                                                 -6-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 7 of 11




 1   (Id. ¶ 53.) In addition to corresponding with his father on the telephone, Plaintiff utilizes
 2   the tablet messaging system to correspond with his friends and other family members
 3   regularly. (Id. ¶ 54.) He also has traditional mail available to him, and has utilized it to
 4   send non-legal mail. (Id.) For example, as of March 23, 2021, Plaintiff has utilized the
 5   tablet messaging system to send 375 emails and to receive 410 emails, including images.
 6   (Id. ¶ 55.) He corresponds with five individuals, including his family members. (Id.) Most
 7   of these individuals are not on his approved visitor/call list (as no prior approval is needed
 8   for email correspondence). (Id.)
 9          Individuals who have an extensive criminal history, are affiliated with a Security
10   Threat Group (STG), or who are known to engage in criminal activity are not approved to
11   be on the prisoner’s visitor call list. (Id. at 47 ¶ 29.) Prior to approval, the accuracy of
12   telephone numbers, the individual, and the stated relationship are verified and the caller
13   must give approval to receive calls from the prisoner. (Id. ¶ 31.) Defendants assert that
14   conducting a background check on a potential caller promotes safety and security by
15   preventing the prisoner from calling a victim, individuals with criminal histories, or
16   individuals associated with a STG. (Id. ¶ 33.)
17          B.      Legal Standard
18          “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
19   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
20   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
21   U.S. 968, 972 (1997) (per curiam)); see also Winter v. Natural Res. Def. Council, Inc., 555
22   U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
23   never awarded as of right”). A plaintiff seeking a mandatory preliminary injunction must
24   show that (1) the facts and law clearly favor the plaintiff, (2) he is likely to suffer irreparable
25   harm without an injunction, (3) the balance of equities tips in his favor, and (4) an
26   injunction is in the public interest. See Winter, 555 U.S. at 20; Comm. of Cent. Am.
27   Refugees v. INS, 795 F.2d 1434, 1441 (9th Cir. 1986) (citation omitted) (discussing the
28   heightened burden when a mandatory preliminary injunction is sought).



                                                    -7-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 8 of 11




 1          The movant “has the burden of proof on each element of the test.” See Envtl.
 2   Council of Sacramento v. Slater, 184 F. Supp. 2d 1016, 1027 (E.D. Cal. 2000).
 3          The Prison Litigation Reform Act imposes additional requirements on prisoner
 4   litigants who seek preliminary injunctive relief against prison officials and requires that
 5   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
 6   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d 987,
 7   999 (9th Cir. 2000).
 8          C.     Discussion
 9          In examining regulations that restrict communications with prisoners, a court must
10   first determine whether any First Amendment interest is implicated. Hrdlicka v. Reniff,
11   631 F.3d 1044, 1048-49 (9th Cir. 2011) (citing the two-step analysis in Thornburgh v.
12   Abbott, 490 U.S. 401, 408 (1989)). If such an interest is implicated, the court must apply
13   the four-factor Turner test to decide whether that interest gives rise to a protected First
14   Amendment right. Hrdlick, 631 F.3d at 1048; Thornburgh, 490 U.S at 408.
15          The Ninth Circuit Court of Appeals has defined the First Amendment right at issue
16   as the right to communicate with persons outside prison walls and has identified use of a
17   telephone as a means of exercising this right. See Valdez v. Rosenbaum, 302 F.3d 1039,
18   1048 (9th Cir.2002); Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir.1996), amended, 135
19   F.3d 1318 (9th Cir. 1998); Strandberg v. City of Helena, 791 F.2d 744, 747 (9th Cir. 1986);
20   see also Halvorsen v. Baird, 146 F.3d 680, 689 (9th Cir. 1998) (pretrial detainee).
21          Having defined the constitutional right at issue, the Court next considers whether
22   the restrictions on Plaintiff’s telephone usage violate the right. Valdez, 302 F.3d 1048-49.
23   A prison regulation that impinges on a prisoner’s constitutional right “is valid if it is
24   reasonably related to legitimate penological interests.” Turner v. Safely, 482 U.S. 78, 89
25   (1987). In making the “reasonableness” inquiry, the Court considers the four factors
26   articulated in Turner: (1) whether there is a valid, rational connection between the
27   restriction and the legitimate governmental interest put forward to justify it; (2) whether
28   there are alternative means of exercising the right; (3) whether accommodating the asserted



                                                -8-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 9 of 11




 1   constitutional right will have a significant negative impact on prison guards and other
 2   prisoners, and on the allocation of prison resources generally; and (4) whether there are
 3   obvious, easy alternatives to the restriction showing that it is an exaggerated response to
 4   prison concerns. Id. at 89-90.
 5          Regulations prohibiting certain communications are valid despite the unquestioned
 6   First Amendment interest if the Turner factors are met. Hrdlick, 631 F.3d at 1048;
 7   Thornburgh, 490 U.S at 408.
 8          With regard to Plaintiff’s argument that his First Amendment rights are violated if
 9   he is not given “unlimited calls per day,” Defendants have shown that they have
10   rehabilitative and security-related reasons for limiting prisoners at Plaintiff’s custody level
11   to two calls per day and that Plaintiff has alternative means of communicating with
12   individuals outside of prison, including by email and regular mail. Plaintiff has made no
13   showing that the limitation of phone calls per security level is an exaggerated response to
14   prison concerns. On this record, the Court cannot conclude that the facts and law clearly
15   favor Plaintiff as to his contention that his First Amendment rights will be violated unless
16   he is allowed “unlimited” phone calls.
17          Likewise, although Plaintiff argues that the Court should prevent RRCC from
18   limiting Plaintiff to receiving “secure packages” from parties on a pre-approved list,
19   Plaintiff simply makes the conclusory assertion that the policy regarding secure packages
20   violates his constitutional rights, but the Court cannot conclude from this assertion that the
21   facts and law clearly favor Plaintiff.
22          Plaintiff presents some evidence suggesting that the policy requiring a background
23   check on an individual before a prisoner can call that individual is an exaggerated response
24   to the security concerns at issue. Plaintiff asserts that the following measures are already
25   in place to allay the security concerns provided by Defendants: (1) all calls are recorded
26   and monitored; (2) prior to placing a call, Plaintiff must state his full name and enter his
27   ADC inmate number, (3) if an individual wants to accept a call from a prisoner, they must
28   prepay for an account through ICS Solutions, and (4) any individual a prisoner calls is



                                                  -9-
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 10 of 11




 1    given the opportunity to deny the call or permanently block any calls before the call will
 2    go through. (Doc. 4 at 14.)
 3           Here, the question of whether background checks for phone calls are an exaggerated
 4    response to the identified security interests is necessarily fact specific, and there are
 5    questions going to the merits that counsel hesitation before the Court renders an opinion as
 6    to the application of the Turner factors. See, e.g., Beaulieu v. Ludeman, 690 F.3d 1017,
 7    1038–40 (8th Cir. 2012) (“In the prison context, we have concluded that ‘the extent of
 8    inmates’ First Amendment right to communicate with the outside world is a fact-intensive
 9    universe.’”) (quoting Holloway v. Magness, 666 F.3d 1076, 1079 (8th Cir. 2012); Pell v.
10    Procunier, 417 U.S. 817, 827–28 (1974) (Considerations of security and rehabilitation “are
11    peculiarly within the province and professional expertise of corrections officials, and, in
12    the absence of substantial evidence in the record to indicate that the officials have
13    exaggerated their response to these considerations, courts should ordinarily defer to their
14    expert judgment in such matters. . . . [W]hen the issue involves a regulation limiting one
15    of several means of communication by an inmate, the institutional objectives furthered by
16    that regulation and the measure of judicial deference owed to corrections officials in their
17    attempt to serve those interests are relevant in gauging the validity of the regulation.”).
18           Here, Plaintiff has not met his burden of showing that the law and facts clearly favor
19    his position. See Pell, 417 U.S. at 828 (holding that in light of “the alternative channels of
20    communication that are open to prison inmates, a restriction on one manner in which
21    prisoners can communicate with persons outside of prison was not unconstitutional as long
22    as the restriction operates in a neutral fashion, without regard to the content of the
23    expression, falls within the ‘appropriate rules and regulations’ to which ‘prisoners
24    necessarily are subject,’ and does not abridge any First Amendment freedoms retained by
25    prison inmates.”) (internal citations omitted).
26           Moreover, the Court is not persuaded by Plaintiff’s argument that he suffers
27    irreparable harm because he cannot obtain addresses of those individuals he wishes to call.
28    There is no showing that this difficulty, which is particular to Plaintiff, would render an



                                                  - 10 -
     Case 2:21-cv-00084-JAT-JFM Document 21 Filed 06/03/21 Page 11 of 11




 1    otherwise reasonable regulation unreasonable because of Plaintiff’s particular
 2    circumstances. See, e.g., Coronel v. State of Hawaii, Dep’t of Corr., 993 F.2d 882 (9th
 3    Cir. 1993) (where prisoner could not make calls to his wife during regular hours because
 4    she was at work and her employer would not let her accept personal calls and the regulation
 5    was reasonable under the Turner factors, Plaintiff’s particular situation with his wife did
 6    not render it unreasonable because “[p]rison officials are not required to set up and then
 7    shoot down ‘every conceivable alternative method of accommodating the constitutional
 8    complainant’”) (internal citation omitted).
 9           For the foregoing reasons, Plaintiff’s Motion for Preliminary Injunction will be
10    denied.
11    IT IS ORDERED:
12           (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s Motion
13    for Preliminary Injunction (Doc. 4).
14           (2)    Plaintiff’s Motion for Preliminary Injunction (Doc. 4) is denied.
15           Dated this 3rd day of June, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    - 11 -
